Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-21 and 26-28, drawn to an image display method for generating a first and second photoacoustic image, wherein the second photoacoustic image is a part of the first photoacoustic image.
Group II, claim(s) 22-25, drawn to an image display method for obtaining a first volume data that represents a blood vessel and a second volume data that represents a tumor.
It is noted that groups I and II share no technical features as group I is drawn to obtaining a single photoacoustic image data set and generating a first and second photoacoustic image from the single data set and group II is drawn to obtaining a first volume data set representing a blood vessel and a second volume data set representing a tumor. 
	If the applicant chooses to elect Group I from above, the applicant must further elect one of the following groups which are all related to different mutually exclusive embodiments.
Group A, claim(s) 2-4, drawn to displaying the second photoacoustic image superimposed on the first photoacoustic image.
Group B, claim(s) 5-8, drawn to obtaining volume data of a region of interest and displaying the first photoacoustic image, second photoacoustic image, and the image of the region of interest in a superimposing manner.
Group C, claim(s) 9-12, drawn to obtaining a medical image using a different modality and displaying the first photoacoustic image, second photoacoustic image, and the medical image in a superimposing manner.
Group D, claim(s) 13, drawn to the user changing the position of the first and second photoacoustic images.
Group E, claim(s) 14, drawn to the user changing only the position of the second photoacoustic image.
Group F, claim(s) 15, drawn to the viewing direction of the rendering is changeable.
Group G, claim(s) 16, drawn to generating the photoacoustic images by setting an opacity.
Group H, claim(s) 17, drawn to excluding all other spatial regions except for the first and second spatial regions corresponding to the first and second photoacoustic images from the rendering target.
Group J, claim(s) 18-20, drawn to generating the first and second photoacoustic images by a rendering technique of the same type.
Claims 1, 21 and 26-28 link(s) groups A, B, C, D, E, F, G, H, and J.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 21, and 26-28.  Upon the indication of allowability of the linking claim(s), the shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A, B, C, D, E, F, G, H, and J lack unity of invention because even though the inventions of these groups require the technical feature of a data obtaining unit to obtain data corresponding to a region of interest and an image generating unit to generate multiple images representing the obtained data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Furukawa et al. (US 2016/0091415, as cited in the Applicant’s 05/06/2019 IDS, hereinafter Furukawa).  
Regarding claim 1, Furukawa teaches an image display method comprising: 

generating a first photoacoustic image (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”) corresponding to a first spatial region on the basis of the photoacoustic image data; 
generating a second photoacoustic image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”) corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction of rendering (the Z direction) from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image) on the basis of the photoacoustic image data; and 
displaying the first photoacoustic image and the second photoacoustic image in a superimposing manner on each other (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the inventions have unity of invention (27 CFR 1.475(a)), applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793